EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Strobel on November 12, 2021.

The application has been amended as follows: 
Claims 23 and 35 are amended as seen below.	
Claims 36-41 are canceled.

-- 23.	The flat pattern of claim 21, wherein the origin aperture is positioned on a crossline reference line, the crossline reference line extends across a ball width of the 

35.	The flat pattern of claim 34, wherein the origin aperture and the second origin aperture are positioned in [[a]] the midfoot 

REJOINDER
Claims 21 and 23-35 are allowable. The restriction requirement between Species 1, 2, and 3, as set forth in the Office action mailed on February 7, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species 1, 2, and 3 is withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a flat pattern for an article of footwear, comprising, in combination with other limitations: an upper portion comprising an origin aperture, the origin aperture extending through the footwear flat pattern at a location within 10 millimeters of the midline reference line between the toe end and the heel end and within a midfoot region of the upper portion, wherein the midfoot region defines a part of the upper portion that is subsequently removed during manufacturing, and wherein the origin aperture is located between a first side of the midfoot region and a second side of the midfoot region, wherein the first side is closer to the medial side of the upper portion, and wherein the second side is closer to the lateral side of the upper portion; and an overlay, the overlay coupled with the upper portion between the toe end and the heel end and between the medial side and the 
The closest prior art of record is Steadman et al. (herein Steadman)(US Patent No. 3,504,450) in view of Scholl (US Patent No. 5,099,588), as discussed in at least the Final Rejection mailed on February 4, 2020. Steadman and Scholl together teach all of the claimed limitations except wherein the origin aperture is within a midfoot region of the upper portion, wherein the midfoot region defines a part of the upper portion that is subsequently removed during manufacturing, and wherein the origin aperture is located between a first side of the midfoot region and a second side of the midfoot region, wherein the first side is closer to the medial side of the upper portion, wherein the second side is closer to the lateral side of the upper portion, and wherein the alignment aperture of the overlay is aligned with the origin aperture (such that the overlay is also aligned with the midfoot region). Instead, Steadman teaches wherein both the origin aperture and the alignment aperture are located within a toe region of the flat pattern (see pages 7-9 of Final Rejection mailed on February 4, 2020).
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the flat pattern of Steadman and Scholl to have the claimed structure, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 21 and 22-35 are allowed over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732